Per Curiam.
This is an appeal from an order of the District Court of Washington County denying appellant’s petition for a writ of habeas corpus without a hearing.
Applying the rules established in State ex rel. Roy v. Tahash, 277 Minn. 238, 152 N. W. (2d) 301, the petition appears to sufficiently allege some facts which, if proved, would entitle petitioner to relief, thus precluding a summary disposition. The decision of the trial court must, therefore, be reversed and the case remanded for further proceedings in accordance with our supervening postconviction-remedy statute, Minn. St. 590.01, et seq., (L. 1967, c. 336). See, State ex rel. Cable v. Tahash, 277 Minn. 503, 152 N. W. (2d) 308.
Reversed and remanded.